DETAILED ACTION
	Claims 1-2, 4-10 and 21-23 are currently pending.  Claims 1-2, 4, 6-10 and 21 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
 Election/Restrictions
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2020.
	Applicant elected phosphatidylglycerol, a single phospholipid, in the species election dated 02/10/2020.  New claims 23 is directed to a combination of phospholipids and thus is not directed to the elected species and is properly withdrawn.
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 03/08/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Withdrawn Rejections
The prior rejection of claims 11 and 21 are withdrawn in light of Applicant’s amendment to cancel claim 11 and amended claim 21 to address the antecedent basis issue.
37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Jack V. Greiner filed on 03/08/2021.
The Declaration under 37 CFR 1.132 filed 4 February 2008 is insufficient to overcome the rejection of claims 1-3, 8, 10-11 and 21 under 35 U.S.C. 103 as being unpatentable over US 2012/0214878 in view of WO 2013/092023 as evidenced by ThoughCo and claims 1-4, 10-11 and 21 under 35 U.S.C. 103 as being unpatentable over WO 2013/092023 in view of US 5,139,803 as set forth in the last Office action because:  
Applicant argues the ‘878 publication (Korb) process for hand sanitizer cannot be utilized to form a topical phospholipid cream as recited in claim 1 because it lacks any step that would disperse anionic phospholipids in an aqueous phase to form an emulsion.  In contrast our claimed method dispersed anionic phospholipid in the aqueous phase to form topical cream.  The anionic phospholipids are strategically added during emulsion preparation to achieve the desired formation and not simply added at any point.
In response, the ‘878 publication teaches the formulation in the form of a cream (abstract). The process for preparation includes surfactants, emollients and other incidental additives added to the alcohol, wherein emollients are taught to include oils 
Applicant states the ‘878 publication requires low molecular weight alcohol to form a clear liquid hand sanitizer, thus the phospholipids are held under 3.5 wt%.  One of ordinary skill in the art understands such a low amount of phospholipid cannot form a topical formation such as a cream.  Higher concentrations would result in the formation not being clear like a sanitizer, and low molecular weight alcohols would dry the skin.
In response, Applicant has presented an allegation that the ‘878 publication would not form a cream, however has not presented any factual evidence to support such an allegation.  The ‘878 specifically recites a cream formulation which is to be 
Applicant states the ‘023 publication (Bailek) does not predictably lead one of skill in the art to the claimed steps.  The ‘023 publication uses the full fraction of neutral phospholipids derived from egg.  We discovered neutral phospholipids interfere with the properties of the phospholipid content in topical creams.  Instead we utilized the anionic mole fraction from about 20 to 100 moles percent.
In response, Applicant has presented an allegation regarding the use of neutral phospholipids however has not provided factual data to support such an allegation.  Further the ‘878 publication teaches anionic phospholipid teaching dipalmitoylphosphatidylglycerol [0024].
In addition to the facts provided above, the examiner notes that the Affiant is the same as the Inventor of the instant application.  Therefore, the Affiant has an interest in the outcome of the instant application.  In response, the ‘878 publication teaches a composition is taught to include alcohol, phospholipid, emollient, emulsifier, rheology modifier and water [0019], wherein the phospholipids are taught to include the elected phosphatidyl glycerides, specifically dipalmitoylphosphatidylglycerol [0024], wherein the phospholipid is the only one present it would be 100 mole percent.  
Ex parte Simpson, 61 USPQ2d 1009 (BPAI 2001), Cf. Redac Int’l. Ltd. v. Lotus Development Corp., 81 F.3d 1576, 38 USPQ2d 1665 (Fed. Cir. 1996), Paragon Podiatry Lab., Inc. v. KLM Lab., Inc., 948 F.2d 1182, 25 USPQ2d 1561, (Fed. Cir. 1993).
Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.
Examiner’s Note
Applicant's amendments and arguments filed 03/08/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 03/08/2021, it is noted that claims 1 and 21 have been amended and no new matter or claims have been added.
	Modified Rejections:
	The following rejections have been modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214878 (Applicant provided) in view of WO 2013/092023 (Applicant provided) as evidenced by ThoughCo (https://www.thoughtco.com/definition-of-room-temperature-in-chmistry-605625, previously applied).
	Regarding claim 1, the limitation of a method of preparing a topical phospholipid formulation comprising the steps of preparing an aqueous phase; preparing an oil phase, mixing the oil phase and aqueous phase to form an emulsion; adjusting the pH of the emulsion composition to physiological pH and homogenizing the emulsion composition to form the topical phospholipid formulation is met by the ‘878 publication teaching antimicrobial sanitizing composition in the form of a gel or cream (abstract).  The process for preparation includes surfactants, emollients and other incidental additives added to the alcohol, wherein emollients are taught to include oils such as the elected cetyl alcohol ([0029], [0038]) and mixing until homogenous solution is obtained.  A separate solution of water and water soluble components such as moisturizers is mixed until homogenous.  The two solutions are combined, the solution is vigorously agitated until homogenous and the pH is adjusted [0038] wherein the desired pH is taught to be 6.8 to 8 [0037], which is the claimed pH level (see instant claim 2).  Thus the ‘878 publication teaches the need for thorough mixing to combine components, reading on homogenizing the emulsion.  Upon mixing thoroughly each component will go into the phase to which it is attracted, thus reading on disperse the phospholipid component into the aqueous phase, absent factual evidence to the contrary. 

The limitation of wherein the topical phospholipid formation is a cream is met by the ‘878 publication teaching the invention is a gel or cream (abstract).
	Regarding claim 2, the limitation of physiological pH is from about 9 to about 5 is met by the ‘878 publication teaching the formulation desirable contains a pH adjustor to maintain pH of the formation above at least 6.8 and more preferably in the range of 7.0 to 8.0 [0021].
	Regarding claim 8, the limitation of wherein the step of homogenizing the emulsion composition is carried out at from about 20 degrees C to about 35 degrees C is met by the ‘878 publication teaching cooling the solution to room temperature before mixing the water containing solution and the ethanol/emollient containing solution [0038].  Thoughtco evidences room temperature is 27 degrees C (page 1), thus the teachings of the ‘878 publication would occur at room temperature or 27 degrees C meeting the claim limitations.
	Regarding claims 10, the limitation of introducing one or more preservative to the emulsion composition is met by the ‘878 publication teaching additives are taught to 
	Regarding claim 21, the limitation of wherein the mixture further comprises at least one carrier is met by the ‘878 publication teaching the composition incudes water and thus contains a carrier and further comprises an alcohol (abstract).

	The ‘878 publication does not specifically teach introducing at least one mixture comprising a phospholipid component to the emulsion to form an emulsion composition (claim 1).
	The ‘023 publication teaches an oil in water emulsion comprising an aqueous phase and a dispersed oil phase wherein the emulsion contains 0.05 to 1% phospholipids.  The process includes adding phospholipids to the final emulsion to obtain a very stable oil in water emulsion containing phospholipids (abstract).  Phospholipids are an example of an emulsifier that is widely used to stabilize oil in water emulsions (page 3, first paragraph).  The steps including preparing the oil in water emulsion followed by adding phospholipids in the final emulsion (page 4, lines 1-7).  Phospholipids can hamper the formation of oil droplet network, this destabilizing effect of phospholipids can be negated by adding the phospholipids to an oil in water emulsion that already contains the finely ground pulse seed (page 4, lines 25-35).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to add the phospholipids as taught by the ‘878 publication after the formation of the emulsion because the ‘023 publication teaches the phospholipids to be added after the mixing of the oil in water to form the emulsion.  One .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214878 and WO 2013/092023 as evidenced by ThoughCo as applied to claims 1-2, 8, 10 and 21 above, and further in view of US 5,463,066 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 8, 10 and 21 are taught by the combination of the ‘878 publication and the ‘023 publication.  

The ‘066 patent is directed to phospholipid derivative to be used for a reactive vesicle forming agent (abstract).  The vesicle is taught to separate an aqueous and oil phase in the form of an emulsion (column 3, lines 15-25).  A phospholipid reaction mixture was neutralized using 0.1N aqueous solution of sodium hydroxide (column 17, line 60 to column 18, line 5).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the 0.1N sodium hydroxide as taught by the ‘066 patent as a pH adjuster for the method of making an antimicrobial sanitizing composition as taught by the ‘878 publication because the ‘878 publication teaches the use of sodium hydroxide as a pH adjuster for the composition to obtain a neutral pH and the ‘066 patent teaches a specific concentration of sodium hydroxide to be used with phospholipid containing compositions to adjust the pH to a neutralized pH, thus teaching the use of the same compound with the desired end point of a neutral pH.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed composition to use a known concentration of sodium hydroxide to adjust pH to do the pH adjustment using sodium hydroxide as taught by the ‘878 publication.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214878 and WO 2013/092023 as evidenced by ThoughCo as applied to claims 1-2, 8, 10 and 21 above, and further in view of US 7,812,937 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 8, 10 and 21 are taught by the combination of the ‘878 publication and the ‘023 publication.  
The ‘878 publication teaches the use of pH adjustors and buffers for maintaining the pH such as sodium hydroxide and sodium citrate [0037], thus the use of sodium citrate is the pH adjuster and the addition of sodium hydroxide meets the limitation of further comprising addition of sodium hydroxide to the emulsion.
The combination of references does not teach further comprising the step of introducing a 10% w/v sodium hydroxide solution to the emulsion (claim 9).
The ‘937 patent teaches the method of forming an emulsion wherein the emulsion is mixed to form a uniform mixture acid is added to form a coacervate particle then 10% w/v NaOH is added to adjust the pH to be 9 (column 5, lines 10-40).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the 10% w/v sodium hydroxide as taught by the ‘937 patent as a pH adjuster for the method of making an antimicrobial sanitizing composition as taught by the ‘878 publication because the ‘878 publication teaches the use of sodium hydroxide as a pH adjuster for the composition and the ‘937 patent teaches a specific concentration of sodium hydroxide to be used in formation of an emulsion to adjust the pH.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed composition to use a known concentration of sodium hydroxide to adjust pH to do the pH adjustment using sodium hydroxide as taught by the ‘878 publication.
Claims 1-2, 4, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/092023 (previously applied) in view of US 5,139,803 (previously applied).
	Regarding claim 1, the limitation of a method of preparing a topical phospholipid formulation comprising the steps of: preparing an aqueous phase; preparing an oil phase; mixing the oil phase and the aqueous phase to form an emulsion; introducing at least one mixture comprising a phospholipid component to the emulsion to form an emulsion composition; adjusting the pH of the emulsion composition to a physiological pH and homogenizing the emulsion composition to form the topical phospholipid formulation is met by the ‘023 publication teaching edible oil in water emulsion comprising phospholipids wherein the phospholipids are added to the final emulsion to obtain a stable oil in water emulsion (abstract). The pH is taught as adjusted to 5.5 or less in the oil in water emulsion (page 15, lines 30-35), which is the physiological pH range per instant claim 2.  The aqueous dispersion is taught as prepared, the oil is taught as added to the aqueous dispersion to produce an oil in water mixture and mixing (page 16, lines 1-6), this teaches the steps of preparing the water phase, the oil phase is provided thus prepared.  It teaches mixing the phases to form an emulsion and adjusting the pH of the emulsion.  The phospholipid is taught as added to the final emulsion, thus addition after formation of the emulsion to form the composition through mixing (page 17, lines 20-25), thus teaching homogenizing the emulsion.  The phospholipid is taught to be egg lecithin (page 1, lines 1-5).  It is noted that the ‘023 publication teaches the claimed phospholipid and the step of mixing, thus the 
	Regarding the limitation of a topical phospholipid, the ‘023 publication teaches the composition to contain the claimed ingredients formed in the same method and thus would be capable of the claimed intended use of application topically.  Additionally the ‘023 publication is directed to edible emulsions such as mayonnaise which is capable of being applied topically, absent factual evidence to the contrary.
The limitation of wherein the topical formulation is a cream is met by the ‘023 publication teaching the mayonnaise obtained has a creamy smooth glossy appearance (page 18, lines 20-25).
	Regarding claim 2, the limitation of wherein the physiological pH is from about 9.0 to about 5.0 is met by the ‘023 publication teaching the pH adjusted to between 2 and 5.5 (page 16, lines 5-15).
	Regarding claim 4, the limitation of wherein the step of preparing the aqueous phase includes the steps of heating water and adding one or more of an emulsifier, emulsion stabilizer and rheology modifier to the water is met by the ‘023 publication teaching heating the aqueous dispersion and adding pulse seed components which enhance the water structuring properties of said component (page 16, lines 15-30), wherein the structuring of water properties meets the limitation of rheology modifier of water.
	Regarding claims 10 and 11, the limitation of further comprising the step of introducing one or more preservative to the emulsion composition is met by the ‘023 publication teaching optional ingredients include preservatives added to the emulsion 
	Regarding claim 21, the limitation of wherein the mixture further comprises at least one carrier is met by the ‘023 publication teaching the composition incudes water and thus contains a carrier.  And further comprise mixtures of oils (page 12, lines 25-30) and additional ingredients (page 14, lines 7-15), which reads on carrier absent a specific definition.

	The ‘023 publication does not specifically teach wherein the phospholipid component includes an anionic mole fraction of between from about 20 mole percent to about 100 mole percent of one or more net anionic phospholipid molecules with the remaining balance of the phospholipid comprising including one or more neutral zwitterionic phospholipids at the physiological pH (claim 1).  
	The ‘803 patent teaches a food-compatible liposome is prepared using a phospholipid in an aqueous solution.  The composition is taught to include flavorants, preservatives and antioxidants and can contain oils and be in the form of an emulsion (abstract).  The phospholipids used are taught to include lecithin and dipalmitoyl 
It would have been obvious to one of ordinary skill in the art to substitute a first phospholipid as taught by the ‘023 publication with a second phospholipid, dipalmitoyl phosphatidylglycerol, as taught by the ‘803 patent with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
	One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘023 publication teaches the phospholipid to be lecithin and the ‘803 patent teaches the interchangeability of dipalmitoyl phosphatidylglycerol and lecithin, thus providing a reasonable expectation of success in using the elected phospholipid as the sole phospholipid and thus being 100% anionic.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in substituting dipalmitoyl phosphatidylglycerol for lecithin as the ‘023 publication is directed to lecithin being used in an oil in water emulsion for food compositions and the ‘803 patent teaching .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/092023 in view of US 5,139,803 as applied to claims 1-2, 4, 10 and 21 above, and further in view of US 2002/0065328 (Applicant provided).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 4, 10 and 21 are taught by the combination of the ‘023 and the ‘803 patent.  
The ‘023 publication teaches the method of forming the aqueous dispersion depends on the heating temperature and times ranging from 1 minute to 120 minutes from 60 to 80 degrees C (page 16, lines 20-35).  The oil is taught as slowly added to the aqueous mixture during mixing (page 18, lines 8-20) wherein the mixing time is taught to be 5 minutes followed by 1 minute of mixing (page 19, lines 1-12).
The combination of references does not specifically teach wherein the step of mixing the oil phase and aqueous phase to form an emulsion includes mixing for about 10 minutes to about 20 minutes at a temperature of from about 70 degrees C to about 80 degrees C.
	The ‘328 publication teaches personal care or cosmetic oil in water emulsions including an oil emulsifier.  The composition may be in the form of a cream and the system has a wide end use (abstract).  The oil phase typically will have an emollient oil which has a melting temperature of less than 70 degrees C [0037].  The emulsion can be made by generally conventional emulsification and mixing methods which include mixing the oil into the aqueous phase to form a continuous phase.  It is desirable to heat 
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention that the temperature and time of mixing is an optimizable parameter as the ‘023 publication teaches the temperature and time of mixing to be dependent on each other and taught to be in a range and thus optimizable.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success at using temperatures between 60 and 85 degrees to form the emulsion of the ‘023 publication as the ‘328 publication teaches conventional methods of forming emulsions include heating the aqueous mixture to between 60 and 85 degrees C before during or after addition of the oily phase [0077] and the ‘023 publication teaches the aqueous phase may be heated to 60 to 80 degrees during mixing (page 16, lines 20-35), thus it would have been obvious to one of ordinary skill in the art heating could occur before or during the mixing of the aqueous and oil phases in the emulsion formation taught by the ‘023 publication as the ‘328 publication teaches those steps are conventional in the art of forming emulsion for person care compositions.  One of ordinary skill in the art would have optimized the mixing time form that taught by the ‘023 publication as mixing time and temperature are taught to be performed in a range and based on the temperature used, thus making it an optimizable parameter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-23 of U.S. Patent No. 9,775,344 in view of WO 2013/092023. The instant application and the ‘344 patent are directed to a method of forming a gel or cream by mixing a first mixture including an emollient, a phospholipid and one or more alcohols, mixing a second liquid including water and water soluble moisturizer, combining the first and second homogenous solution, agitating to form the sanitizer wherein the pH is at least 6.8 or a physiological pH, thus teaching preparing an aqueous phase, preparing an oil phase, mixing the aqueous and oil phase, the pH being physiological ph.  The instant application and the ‘344 patent teaches the phospholipids to be selected form anionic.  The instant application differs from the ‘344 patent in that the instant application requires the phospholipid to be added after the formation of the emulsion.  
The ‘023 publication teaches an oil in water emulsion comprising an aqueous phase and a dispersed oil phase wherein the emulsion contains 0.05 to 1% phospholipids.  The process includes adding phospholipids to the final emulsion to 
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to add the phospholipids as taught by the ‘344 patent after the formation of the emulsion because the ‘023 publication teaches the phospholipids to be added after the mixing of the oil in water to form the emulsion.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in added the phospholipid after the emulsion being formed as the ‘023 publication and the ‘344 patent are both directed to emulsion formulation containing an water phase and a phase which includes oil, wherein the phases are mixed and phospholipids are added, thus the ‘023 publication and the ‘344 patent are both directed to composition containing the same ingredients in the same final form, and emulsion.  One of ordinary skill in the art before the filing date of the claimed invention would have motivation to add the phospholipid after mixing the emulsion because the ‘023 publication teaches that phospholipids can hamper formation of oil droplet network and added the phospholipids after the emulsion is formed can form a stable emulsion.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the pH after the formation of the emulsion as the ‘344 patent teaches the desired final pH range and the 
	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	103 over the ‘878 publication and the ‘023 publication:
	Applicant argues the ‘878 publication, the ‘023 publication and ThroughCo fails to teach the step of homogenizing the emulsion composition to disperse the phospholipid component into the aqueous phase and form the topical phospholipid formulation.  The ‘878 is a two-step process of preparing a hand sanitizer instead of a topical formulation such as a cream.
In response, the ‘878 publication teaches the formulation in the form of a cream (abstract). The process for preparation includes surfactants, emollients and other incidental additives added to the alcohol, wherein emollients are taught to include oils such as the elected cetyl alcohol ([0029], [0038]) and mixing until homogenous solution is obtained.  A separate solution of water and water soluble components such as moisturizers is mixed until homogenous.  The two solutions are combined, the solution is vigorously agitated until homogenous and the pH is adjusted [0038] wherein the desired pH is taught to be 6.8 to 8 [0037], which is the claimed pH level (see instant claim 2).  Thus the ‘878 publication teaches the need for thorough mixing to combine components, reading on homogenizing the emulsion.  Upon thorough mixing each component will go into the phase to which it is attracted, thus reading on disperse the 
Applicant argues that phospholipids when dispersed in aqueous solution may form a minimum of three distinct aggregated forms depending on the composition of the aqueous medium and the mechanical factors employed.  The specific steps recited that are used to obtain the topical formation with the desired properties, i.e. aggregate distribution) were disclosed by Applicant and not taught or suggested by the art.  One cannot simply add phospholipids at any point in the emulsion preparation and obtained the desired formation.
In response, it appears Applicant is arguing unexpected results however has not provided any data to support such an argument that adding phospholipids at any point in the preparation would not result in the phospholipids entering the aqueous phase upon mixing.  The provided declaration is addressed above, however also lacking factual data.  Further, the ‘023 publication teaches the process of forming an emulsion wherein the oil in water emulsion is prepared followed by adding phospholipids to the final emulsion (page 4, lines 1-7), thus the addition time of phospholipids being added is taught in the art.
Applicant argues the ‘023 publication also discloses emulsions it also fails to teach or suggest any anionic phospholipid whatsoever dispersed a phospholipid component was not contemplated by the ‘023 publication.
In response, the ‘023 publication teaches the active steps of forming an oil in water emulsion followed by addition of phospholipids in the final emulsion (page 4, lines 1-7) wherein the mixture is homogenized after addition (page 18, lines 8-20).  Thus the 
	Applicant argues the combination of the ‘878 publication and the ‘023 publication would lead one of ordinary skill in the art to utilize materials that would not function to form a topical formation as recited.  The ‘878 publication teaches low molecular weight alcohols which would dissolve all the other materials to form a clear liquid similar to water which is why the phospholipids must be held under 3.5 wt%.  This low concentration would not result in a cream.
	In response, the instant claims do not limit the materials present and thus would allow for the alcohol taught by the ‘878 publication and additionally do not teach a concentration of phospholipid required.  Further, the ‘878 specifically recites a cream formulation which is to be applied to the skin (abstract), thus teaching topical application.
	Applicant argues alcohols would dry the skin which is in direct opposition to the topical formation produced by the claimed process.  The alcohols of the ‘878 publication are defined as C1 to C4 alcohols, one skilled in the art would appreciate C1 is methanol and is toxic.  The instantly claimed process does not incorporate C1-C4 alcohols and the ‘878 publication would not have predictably led one skilled in the art to anionic phospholipids which may modify the skin surface and prevent water evaporation.
In response, as noted by Applicant the ‘878 publication does not require methanol but includes other alcohols such as C2 (ethanol).  Further the ’878 publication teaches the application of the cream composition to the skin (abstract) wherein the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further the instant claims are directed to a composition containing claimed ingredients and includes product by process steps.  The instant claims do not contain limitations which are directed to humidifying the skin surface and prevent water evaporation, thus Applicant is arguing limitations not present in the instant claims.
	Applicant argues the ‘023 publication phospholipid component contains the full fraction of neutral phospholipids from egg.  Applicant has determined that the neutral phospholipids interfere with the properties of the phospholipid component in topical formulation and instead utilize an anionic mole fraction.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The ‘878 publication teaches the use of the elected anionic surfactant, 
	103 over the ‘878 publication, the ‘023 publication and the ‘066 patent:
	Applicant argues the ‘066 patent (Miyazaki) fails to cure the deficiencies of the ‘878 publication and the ‘023 publication.
	In response, Applicant’s arguments regarding the ‘878 publication and the ‘023 publication are addressed above when first presented.
103 over the ‘878 publication, the ‘023 publication and the ‘937 patent:
Applicant argues the ‘937 patent is not remotely relevant to a topical formation and would not have been considered, much less combined to arrive at the claimed process.
In response, the ‘937 patent is related to forming an emulsion, wherein the instant claims and the ‘878 publication are directed to emulsions.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the 10% w/v sodium hydroxide as taught by the ‘937 patent as a pH adjuster for the method of making an antimicrobial sanitizing composition as taught by the ‘878 publication because the ‘878 publication teaches the use of sodium hydroxide as a pH adjuster for the composition and the ‘937 patent teaches a specific concentration of sodium hydroxide to be used in formation of an emulsion to adjust the pH.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).
103 over the ‘023 publication and the ‘803 patent:

In response, Applicant’s arguments regarding the ‘023 publication are addressed when first presented.
Applicant argues the ‘803 patent (Hayes) fails to disclose a method of preparing a topical phospholipid formation according to the recited steps of claim 1.  The process includes the step of homogenizing the emulsion composition to disperse the phospholipid component into the aqueous phase and form a topical phospholipid formulation.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	The ‘023 publication teaches forming an emulsion comprising a phospholipid wherein the aqueous dispersion is prepared, the oil is taught as added to the aqueous dispersion, mixed then the addition of the phospholipid is taught (abstract, page 16, lines 1-6, page 17, lines 20-25).  Thus the ‘023 publication teaches the claimed steps for forming the cream formulation.
Applicant argues the ’803 patent fails to teach or suggest any anionic phospholipid and thus cannot teach or suggested an anionic mole fraction between 20 mole percent to about 100 mole percent.
In response, the ‘803 patent teaches a food-compatible liposome is prepared using a phospholipid in an aqueous solution.  The composition is taught to include flavorants, preservatives and antioxidants and can contain oils and be in the form of an 
103 over the ‘023 publication and the ‘803 patent further in view of the ‘328 publication:
Applicant argues the ‘328 publication (Dederen) does not teach the method of preparing a topical phospholipid formation according to claim 1 or the anionic phospholipid.
In response, Applicant’s arguments regarding claim 1 are addressed above when first presented.
Double Patenting:
Applicant argues the ‘344 patent is not commonly owned or subject to a join research agreement and thus the double patenting rejection is improper.
In response, the instant application and the ‘344 patent contain an overlapping inventor, Hridaya N. Bhargava.   The double patenting rejection require at least one common inventor, common applicant and/or are commonly assigned/owed or non-commonly assigned/owned by subject to a join research agreement (MPEP 1504.06).  Since the instant application and the ‘344 patent contain an overlapping inventor the double patenting rejection is proper and maintained. 
Conclusion
No claims are allowed.
Examiner Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613                                                                                                                                                                                             
/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613